UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended June 30, ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number: 333-51880 NEW MEDIUM ENTERPRISES, INC. (Name of Small Business Issuer in its Charter) Nevada 13502174 State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) Geoffrey Russell, CEO 195 The
